DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 

	Regarding claims 8 and 19, the claim refers to “the computational combination of the second and fourth digital data sets.” There is a failure of pointing out and distinctly claiming the definition of “fourth digital data set” in any of the claims upon which it depends. Therefore, the claim fails to distinctly claim the subject matter which the applicant regards as the invention.

	Regarding claims 9 and 20, the claims are rejected to because of dependencies upon their rejected base claims. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claim 1 recites “A method, comprising: acquiring, at a first time, a digital data set of an object in a reference state…generating a reference state digital fingerprint…calculating a match density from a comparison…”. The method of “acquiring, generating, calculating…” appears to be software per se. The claimed method (software) does not define any structural and/or functional interrelationships between hardware components, which permit the system’s functionality to be realized. Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing), nor manufacture, nor composition of matter (i.e. tangible) and is therefore deemed non-statutory.

	Claims 2-11 are rejected under 35 U.S.C. 101 as being dependent upon the rejected base claim. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 8, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (U.S. PGPub. 2018/0018627), hereinafter Ross, in view of KIM et al. (U.S. PGPub. 2018/0129861), hereinafter Kim.

	Regarding claim 1, Ross teaches A method, comprising:
	acquiring, at a first time, a digital data set of an object in a reference state (Ross, FIG. 1A, see “ACQUIRE DIGITAL IMAGE DATA 102”) (Ross, Paragraph [0047], see “…a method 100 for creating and registering a digital fingerprint of an object in a database”);
	acquiring, at a second time subsequent to the first time, a digital data set of the object in a test state (Ross, Paragraph [0053], see “an object may be scanned and identified at any subsequent time or location for entry into a database”) (Ross, Paragraph [0054], see “FIG. 2 is a simplified flow diagram illustrating a method 200 for matching a digital fingerprint of a target object to a database of existing digital fingerprints”);
	generating a reference state digital fingerprint from the reference state digital data set and a test state digital fingerprint from the test state digital data set (Ross, Paragraph [0054], see “Block 202 shows acquisition of the image data of a “target object” i.e., the object sought to be identified or authenticated by returning a match in the database. Features are extracted the target object image data at block 204, as discussed above. A new (second) digital fingerprint record is created based on the extracted features at block 206”, where “extract features” is being read as generating a reference state digital fingerprint and where “a new (second) digital fingerprint” is being read as a test state digital fingerprint);
	calculating a match density from a comparison of corresponding portions of the reference state and test state digital fingerprints of the object (Ross, Paragraph [0045], see “multiple authentication regions may be chosen from which to extract unique features…multiple authentication regions may be selected to enable the separate authentication of one or more components or portions of an object”) (Ross, Paragraph [0054], see “The next step is querying the database, block 208, for a record that matches the second digital fingerprint record. “Matching” in this context may reflect a threshold confidence level rather than a binary decision”) (Ross, Paragraph [0069], see “where an original document or other object has been fingerprinted, the digital fingerprinting techniques allow region-by-region matching, making apparent which (if any) regions have changed from the original”);
	comparing the match density to a threshold (Ross, Paragraph [0054], see “The next step is querying the database, block 208, for a record that matches the second digital fingerprint record. “Matching” in this context may reflect a threshold confidence level rather than a binary decision”); and
	identifying,  (Ross, Paragraph [0044], see “This “label and substrate” approach may be useful in defining  (Ross, Paragraph [0069], see “where an original document or other object has been fingerprinted, the digital fingerprinting techniques allow region-by-region matching, making apparent which (if any) regions have changed from the original”).
	Ross does not teach the following limitation(s) as taught by Kim: identifying, if the match density is below the threshold, a region where a component on the object has changed and determining that the object has been changed at the identified region.
	(Kim, Paragraph [0082], see “in response to the calculated similarity between the first shared image and the second shared image being excessively small, for example, the calculated similarity failing to meet the threshold similarity, the first shared image and the second shared image may be excluded from the measuring of the degree of diversity in the fingerprint of the user”, where if the match density is below the threshold, the fingerprints may be excluded from the measurements, or in other words, one can conclude that the object has been changed at the identified region).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, by implementing techniques for fingerprint enrollment, comprising identifying, if the match density is below the threshold, a region where a component on the object has changed, disclosed of Kim.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising identifying, if the match density is below the threshold, a region where a component on the object has changed. This allows for better security management within the inventive concept by utilizing a match density calculated based on the fingerprints to a threshold, and if the match density is below the threshold, the system can conclude that the object has been changed at the identified region and make sure that the fingerprint is not authenticated (Kim, Paragraph [0082]). 

The method according to claim 1, wherein calculating the match density further comprises:
	identifying a plurality of points of interest that are found in both the reference state digital fingerprint and the test state digital fingerprint (Ross, Paragraph [0045], see “multiple authentication regions may be chosen from which to extract unique features”);
	determining a first value as a count of the points of interest that were found in both the reference state and test state digital fingerprints (Ross, Paragraph [0045], see “multiple authentication regions may be selected to enable the separate authentication of one or more components or portions of an object…features may be extracted from two different parts of a firearm. Both features may match the original firearm but since it is possible that both parts may have been removed from the original firearm and affixed to a weapon of different quality, it may also be useful to determine whether the relative positions of the parts have changed…it may be helpful to determine that the distance (or other characteristics) between Part A’s authentication region and Part B’s authentication region remains consistent with the original feature extraction”, where “Part A’s authentication region” is being read as determining a first value);
	forming a resulting digital fingerprint that excludes the identified points of interest that are found in both the reference state and test state digital fingerprints (Ross, Paragraph [0045], see “multiple authentication regions may be selected to enable the separate authentication of one or more components or portions of an object…features may be extracted from two different parts of a firearm. Both features may match the original firearm but since it is possible that both parts may have been removed from the original firearm and affixed to a weapon of different quality, it may also be useful to determine whether the relative positions of the parts have changed…it may be helpful to determine that the distance (or other characteristics) between Part A’s authentication region and Part B’s authentication region remains consistent with the original feature extraction”, where “Part B’s authentication region” is being read as comprising resulting digital fingerprint that excludes the identified points of interests);
	determining a second value as a count of points of interest remaining in the resulting digital fingerprint (Ross, Paragraph [0045], where “Part B’s authentication region” comprises the second value); and
	calculating the match density (Ross, Paragraph [0045], see “If the positions of Parts A and B are found to be consistent to the relative locations of the original authentication regions, the firearm may be authenticated). 
	Ross does not teach the following limitation(s) as taught by Kim: calculating the match density as a ratio of the first value and the second value.
	(Kim, Paragraph [0082], see “in response to the calculated similarity meeting a threshold similarity, e.g., being greater than or equal to the threshold similarity, the fingerprint enrollment apparatus measures the shared area ratio based on the first ratio and the second ratio…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, by implementing techniques for fingerprint enrollment, comprising calculating the match density as a ratio of the first value and the second value, disclosed of Kim.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising calculating the match density as a ratio of the first value and the second value. This allows for better accuracy within the measured fingerprint by calculating a first and second value based on the fingerprint, correlating the first value and the second value as a ratio, and comparing the ratio to a threshold to see whether the fingerprint is authentic or not (Kim, Paragraph [0082]). 

	Regarding claim 3, Ross as modified by Kim teaches The method according to claim 2, wherein calculating the match density further comprises identifying a plurality of regions of points of interest in the reference state and test state digital data sets and calculating a match density for each of the identified plurality of regions (Ross, Paragraph [0036], see “it may be useful to define what regions of digital images of objects are to be used for the extraction of features for authentication purposes”) (Ross, Paragraph [0038], see “multiple regions may be used for fingerprinting…a template may be used to define regions of interest, including elimination of regions of little interest”) (Ross, Paragraph [0069], see “where an original document or other object has been fingerprinted, the digital fingerprinting techniques allow region-by-region matching, making apparent which (if any) regions have changed from the original”).

	Regarding claim 5, Ross as modified by Kim teaches The method according to claim 2 further comprising determining, based on the match density, that a component of the object has been added, subtracted, repositioned, substituted, or altered (Ross, Paragraph [0045], see “it may be helpful to determine that the distance (or other characteristics) between Part A’s authentication region and Part B’s authentication region remains consistent with the original feature extraction. If the positions of Parts A and B are found to be consistent to the relative locations of the original authentication regions, the firearm may be authenticated. Specifications of this type may be stored with or as part of a digital fingerprint of the an object”). 

	Regarding claim 6, Ross as modified by Kim teaches The method according to claim 1 further comprising acquiring, for the object in the reference state, a second digital data set of the object in the reference state; 
	computationally combining information from the reference state digital data set with information from the second reference state digital data set; and generating the reference state digital fingerprint from the computational combination of the reference and second reference digital data sets (Ross, Paragraph [0048], see “At least one authentication region is selected, at block 122. This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means. The next block 124 calls for extracting a feature vector from a selected authentication region…a feature vector may comprise an array of color or gray scale numeric values corresponding to areas within the selected authentication region…In decision 126, there may be additional feature vectors to be extracted from the same image data. In that case, the flow returns, path 130, to repeat the feature extraction block 124. The loop comprising block 124, path 130, and decision 126 may repeat until all desired feature vectors are collected…path 133 is traversed back to block 122 for further feature extraction with respect to one or more additional authentication region. Then some, or all, of the extracted feature vectors may be combined to form a digital fingerprint, block 134, which is then stored in a database record, block 136…”).

	Regarding claim 8, Ross as modified by Kim teaches The method according to claim 1 further comprising acquiring, in the test state, a second digital data set of the object in the test state, computationally combining information from the test state digital data set with information from the second test state digital data set and generating the test state digital fingerprint from the computational combination of the second and fourth digital data sets (Ross, Paragraph [0048], see “At least one authentication region is selected, at block 122. This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means. The next block 124 calls for extracting a feature vector from a selected authentication region…a feature vector may comprise an array of color or gray scale numeric values corresponding to areas within the selected authentication region…In decision 126, there may be additional feature vectors to be extracted from the same image data. In that case, the flow returns, path 130, to repeat the feature extraction block 124. The loop comprising block 124, path 130, and decision 126 may repeat until all desired feature vectors are collected…path 133 is traversed back to block 122 for further feature extraction with respect to one or more additional authentication region. Then some, or all, of the extracted feature vectors may be combined to form a digital fingerprint, block 134, which is then stored in a database record, block 136…”).

	Regarding claim 12, Ross teaches A system, comprising:
	an imaging device that acquires, at a first time, a digital data set of an object in a reference state (Ross, FIG. 1A, see “ACQUIRE DIGITAL IMAGE DATA 102”) (Ross, Paragraph [0047], see “…a method 100 for creating and registering a digital fingerprint of an object in a database”) and acquires, at second time subsequent to the first time, a digital data set of the object in a test state (Ross, Paragraph [0053], see “an object may be scanned and identified at any subsequent time or location for entry into a database”) (Ross, Paragraph [0054], see “FIG. 2 is a simplified flow diagram illustrating a method 200 for matching a digital fingerprint of a target object to a database of existing digital fingerprints”);
	an object change server having a processor and memory and a plurality of lines of instructions that configure the processor to (Ross, Abstract, see “The tracking system may utilize networked tracking units, each unit comprising scanners and a local processor to realize various object tracking and related functions”) (Ross, Paragraph [0170], see “computer programs generally comprise instructions that are stored in machine-readable or computer-readable storage media…”):
	generate a reference state digital fingerprint from the reference state digital data set and a test state digital fingerprint from the test state digital data set (Ross, Paragraph [0054], see “Block 202 shows acquisition of the image data of a “target object” i.e., the object sought to be identified or authenticated by returning a match in the database. Features are extracted the target object image data at block 204, as discussed above. A new (second) digital fingerprint record is created based on the extracted features at block 206”, where “extract features” is being read as generating a reference state digital fingerprint and where “a new (second) digital fingerprint” is being read as a test state digital fingerprint);
	calculate a match density from a comparison of corresponding portions of the reference state and test state digital fingerprints of the object (Ross, Paragraph [0045], see “multiple authentication regions may be chosen from which to extract unique features…multiple authentication regions may be selected to enable the separate authentication of one or more components or portions of an object”) (Ross, Paragraph [0054], see “The next step is querying the database, block 208, for a record that matches the second digital fingerprint record. “Matching” in this context may reflect a threshold confidence level rather than a binary decision”) (Ross, Paragraph [0069], see “where an original document or other object has been fingerprinted, the digital fingerprinting techniques allow region-by-region matching, making apparent which (if any) regions have changed from the original”);
	compare the match density to a threshold (Ross, Paragraph [0054], see “The next step is querying the database, block 208, for a record that matches the second digital fingerprint record. “Matching” in this context may reflect a threshold confidence level rather than a binary decision”); and
	identify, (Ross, Paragraph [0044], see “This “label and substrate” approach may be useful in defining authentication regions for many types of objects, such as various types of goods and associated packaging…authentication may reveal changed in the relative positions of some authentication regions such as in cases where a label has been moved from its original position, which may be an indication of tampering or counterfeiting”) (Ross, Paragraph [0069], see “where an original document or other object has been fingerprinted, the digital fingerprinting techniques allow region-by-region matching, making apparent which (if any) regions have changed from the original”). 
	Ross does not teach the following limitation(s) as taught by Kim: identify, if the match density is below the threshold, a region where a component on the object has changed and determining that the object has been changed at the identified region.
	(Kim, Paragraph [0082], see “in response to the calculated similarity between the first shared image and the second shared image being excessively small, for example, the calculated similarity failing to meet the threshold similarity, the first shared image and the second shared image may be excluded from the measuring of the degree of diversity in the fingerprint of the user”, where if the match density is below the threshold, the fingerprints may be excluded from the measurements, or in other words, one can conclude that the object has been changed at the identified region).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, by implementing techniques for fingerprint enrollment, comprising identifying, if the match density is below the threshold, a region where a component on the object has changed, disclosed of Kim.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising identifying, if the match density is below the threshold, a region where a component on the object has changed. This allows for better security management within the inventive concept by utilizing a match density calculated based on the fingerprints to a threshold, and if the match density is below the threshold, the system can conclude that the object has been changed at the identified region and make sure that the fingerprint is not authenticated (Kim, Paragraph [0082]). 

	Regarding claim 13, Ross teaches The system according to claim 12, wherein processor is further configured to:
	identify a plurality of points of interest that are found in both the reference state digital fingerprint and the test state digital fingerprint (Ross, Paragraph [0045], see “multiple authentication regions may be chosen from which to extract unique features”);
	determine a first value as a count of the points of interest that were found in both the reference state and test state digital fingerprints (Ross, Paragraph [0045], see “multiple authentication regions may be selected to enable the separate authentication of one or more components or portions of an object…features may be extracted from two different parts of a firearm. Both features may match the original firearm but since it is possible that both parts may have been removed from the original firearm and affixed to a weapon of different quality, it may also be useful to determine whether the relative positions of the parts have changed…it may be helpful to determine that the distance (or other characteristics) between Part A’s authentication region and Part B’s authentication region remains consistent with the original feature extraction”, where “Part A’s authentication region” is being read as determining a first value);
	form a resulting digital fingerprint that excludes the identified points of interest that are found in both the reference state and test state digital fingerprints (Ross, Paragraph [0045], see “multiple authentication regions may be selected to enable the separate authentication of one or more components or portions of an object…features may be extracted from two different parts of a firearm. Both features may match the original firearm but since it is possible that both parts may have been removed from the original firearm and affixed to a weapon of different quality, it may also be useful to determine whether the relative positions of the parts have changed…it may be helpful to determine that the distance (or other characteristics) between Part A’s authentication region and Part B’s authentication region remains consistent with the original feature extraction”, where “Part B’s authentication region” is being read as comprising resulting digital fingerprint that excludes the identified points of interests);
	determine a second value as a count of points of interest remaining in the resulting digital fingerprint (Ross, Paragraph [0045], where “Part B’s authentication region” comprises the second value); and
	calculate the match density (Ross, Paragraph [0045], see “If the positions of Parts A and B are found to be consistent to the relative locations of the original authentication regions, the firearm may be authenticated).
	Ross does not teach the following limitation(s) as taught by Kim: calculate the match density as a ratio of the first value and the second value.
	(Kim, Paragraph [0082], see “in response to the calculated similarity meeting a threshold similarity, e.g., being greater than or equal to the threshold similarity, the fingerprint enrollment apparatus measures the shared area ratio based on the first ratio and the second ratio…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, by implementing techniques for fingerprint enrollment, comprising calculating the match density as a ratio of the first value and the second value, disclosed of Kim.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising calculating the match density as a ratio of the first value and the second value. This allows for better accuracy within the measured fingerprint by calculating a first and second value based on the fingerprint, correlating the first value and the second value as a ratio, and comparing the ratio to a threshold to see whether the fingerprint is authentic or not (Kim, Paragraph [0082]). 

	Regarding claim 14, Ross as modified by Kim teaches The system of claim 13, wherein the processor is further configured to:
	identify a plurality of regions of points of interest in the reference state and test state digital data sets and calculate a match density for each of the identified plurality of regions (Ross, Paragraph [0036], see “it may be useful to define what regions of digital images of objects are to be used for the extraction of features for authentication purposes”) (Ross, Paragraph [0038], see “multiple regions may be used for fingerprinting…a template may be used to define regions of interest, including elimination of regions of little interest”) (Ross, Paragraph [0069], see “where an original document or other object has been fingerprinted, the digital fingerprinting techniques allow region-by-region matching, making apparent which (if any) regions have changed from the original”).

	Regarding claim 16, Ross as modified by Kim teaches The system of claim 13, wherein the processor is further configured to:
	determine, based on the match density, that a component of the object has been added, subtracted, repositioned, substituted, or altered (Ross, Paragraph [0045], see “it may be helpful to determine that the distance (or other characteristics) between Part A’s authentication region and Part B’s authentication region remains consistent with the original feature extraction. If the positions of Parts A and B are found to be consistent to the relative locations of the original authentication regions, the firearm may be authenticated. Specifications of this type may be stored with or as part of a digital fingerprint of the an object”).

	Regarding claim 17, Ross as modified by Kim teaches The system of claim 12, wherein the processor is further configured to:
	acquire, for the object in the reference state, a second digital data set of the object in the reference state; computationally combine information from the reference state digital data set with information from the second reference state digital data set; and generate the reference state digital fingerprint from the computational combination of the reference and second reference digital data sets (Ross, Paragraph [0048], see “At least one authentication region is selected, at block 122. This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means. The next block 124 calls for extracting a feature vector from a selected authentication region…a feature vector may comprise an array of color or gray scale numeric values corresponding to areas within the selected authentication region…In decision 126, there may be additional feature vectors to be extracted from the same image data. In that case, the flow returns, path 130, to repeat the feature extraction block 124. The loop comprising block 124, path 130, and decision 126 may repeat until all desired feature vectors are collected…path 133 is traversed back to block 122 for further feature extraction with respect to one or more additional authentication region. Then some, or all, of the extracted feature vectors may be combined to form a digital fingerprint, block 134, which is then stored in a database record, block 136…”).

	Regarding claim 19, Ross as modified by Kim teaches The system of claim 12, wherein the processor is further configured to acquire, in the test state, a second digital data set of the object in the test state, computationally combine information from the test state digital data set with information from the second test state digital data set and generate the test state digital fingerprint from the computational combination of the second and fourth digital data sets (Ross, Paragraph [0048], see “At least one authentication region is selected, at block 122. This may be done by analysis of the image data, analysis of related image data, by reference to a predetermined template that defines at least one authentication region, or other means. The next block 124 calls for extracting a feature vector from a selected authentication region…a feature vector may comprise an array of color or gray scale numeric values corresponding to areas within the selected authentication region…In decision 126, there may be additional feature vectors to be extracted from the same image data. In that case, the flow returns, path 130, to repeat the feature extraction block 124. The loop comprising block 124, path 130, and decision 126 may repeat until all desired feature vectors are collected…path 133 is traversed back to block 122 for further feature extraction with respect to one or more additional authentication region. Then some, or all, of the extracted feature vectors may be combined to form a digital fingerprint, block 134, which is then stored in a database record, block 136…”).

	
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Kim, in further view of Shinzaki (U.S. PGPub. 2007/0223791).

	Regarding claim 4, Ross as modified by Kim do not teach the following limitation(s) as taught by Shinzaki: The method according to claim 2 further comprising determining that the match density below one represents a determination that a component of the object has been added, subtracted, repositioned, substituted, or altered.
	(Shinzaki, Paragraph [0042], see “the counterfeit-finger determining unit 160 compares the high-sensitivity fingerprint information with the low-sensitivity fingerprint information, and, when the difference is less than the predetermined threshold, determines that the finger is a counterfeit finger”, where “counterfeit finger” is analogous to determining that a component of the object has been added, subtracted, repositioned, substituted or altered). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for fingerprint authentication device, comprising determining that the match density below one represents a determination that a component of the object has been added, subtracted, repositioned, substituted or altered, disclosed of Shinzaki.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising determining that the match density below one represents a determination that a component of the object has been added, subtracted, repositioned, substituted or altered. This allows for the system to set a predefined threshold, and if the match density falls below it, the system can conclude that the fingerprint is not authentic in terms of the object being added, subtracted, repositioned, substituted or altered (Shinzaki, Paragraph [0042]).  

	Regarding claim 15, Ross as modified by Kim do not teach the following limitation(s) as taught by Shinzaki: The system of claim 13, wherein the processor is further configured to:
	determine that the match density below one represents a determination that a component of the object has been added, subtracted, repositioned, substituted, or altered.
	(Shinzaki, Paragraph [0042], see “the counterfeit-finger determining unit 160 compares the high-sensitivity fingerprint information with the low-sensitivity fingerprint information, and, when the difference is less than the predetermined threshold, determines that the finger is a counterfeit finger”, where “counterfeit finger” is analogous to determining that a component of the object has been added, subtracted, repositioned, substituted or altered). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for fingerprint authentication device, comprising determining that the match density below one represents a determination that a component of the object has been added, subtracted, repositioned, substituted or altered, disclosed of Shinzaki.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising determining that the match density below one represents a determination that a component of the object has been added, subtracted, repositioned, substituted or altered. This allows for the system to set a predefined threshold, and if the match density falls below it, the system can conclude that the fingerprint is not authentic in terms of the object being added, subtracted, repositioned, substituted or altered (Shinzaki, Paragraph [0042]).  


Claims 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Kim, in further view of Highley (U.S. PGPub. 2014/0355890). 

	Regarding claim 7, Ross as modified by Kim do not teach the following limitation(s) as taught by Highley: The method of claim 6, wherein computationally combining the reference state and second reference state data set further comprises removing points in the reference state and second reference state data sets that match each other and generating a revised reference state digital fingerprint without the removed points.
	(Highley, Paragraph [0107], see “First, the list of exemplar points that has a corresponding fingerprint point for this transformation space is evaluated to remove any model points that corresponded to the same fingerprint point; the fingerprint point is also removed. This results in filtered lists of exemplar and fingerprint points arranged such that each exemplar point corresponds to a fingerprint point”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for candidate identification by image fingerprinting, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points, disclosed of Highley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points. This allows for better security management within the system by removing the points from the fingerprint data sets that match each other and generating a revised fingerprint without the points in order to identify the differences within the fingerprint points and generate an accurate authentication result (Highley, Paragraph [0107]). 

Regarding claim 9, Ross as modified by Kim do not teach the following limitation(s) as taught by Highley: The method of claim 8, wherein computationally combining the test state and second test state data set further comprises removing points in the test state and second test state data sets that match each other and generating a revised test state digital fingerprint without the removed points.
	(Highley, Paragraph [0107], see “First, the list of exemplar points that has a corresponding fingerprint point for this transformation space is evaluated to remove any model points that corresponded to the same fingerprint point; the fingerprint point is also removed. This results in filtered lists of exemplar and fingerprint points arranged such that each exemplar point corresponds to a fingerprint point”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for candidate identification by image fingerprinting, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points, disclosed of Highley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points. This allows for better security management within the system by removing the points from the fingerprint data sets that match each other and generating a revised fingerprint without the points in order to identify the differences within the fingerprint points and generate an accurate authentication result (Highley, Paragraph [0107]). 

Regarding claim 18, Ross as modified by Kim do not teach the following limitation(s) as taught by Highley: The system of claim 17, wherein the processor is further configured to remove points in the reference state and second reference state data sets that match each other and generating a revised reference state digital fingerprint without the removed points.
	(Highley, Paragraph [0107], see “First, the list of exemplar points that has a corresponding fingerprint point for this transformation space is evaluated to remove any model points that corresponded to the same fingerprint point; the fingerprint point is also removed. This results in filtered lists of exemplar and fingerprint points arranged such that each exemplar point corresponds to a fingerprint point”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for candidate identification by image fingerprinting, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points, disclosed of Highley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points. This allows for better security management within the system by removing the points from the fingerprint data sets that match each other and generating a revised fingerprint without the points in order to identify the differences within the fingerprint points and generate an accurate authentication result (Highley, Paragraph [0107]). 

Regarding claim 20, Ross as modified by Kim do not teach the following limitation(s) as taught by Highley: The system of claim 19, wherein the processor is further configured to remove points in the test state and second test state data sets that match each other and generating a revised test state digital fingerprint without the removed points. 
	(Highley, Paragraph [0107], see “First, the list of exemplar points that has a corresponding fingerprint point for this transformation space is evaluated to remove any model points that corresponded to the same fingerprint point; the fingerprint point is also removed. This results in filtered lists of exemplar and fingerprint points arranged such that each exemplar point corresponds to a fingerprint point”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for candidate identification by image fingerprinting, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points, disclosed of Highley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising removing points in the fingerprint sets that match each other and generating a revised fingerprint without the removed points. This allows for better security management within the system by removing the points from the fingerprint data sets that match each other and generating a revised fingerprint without the points in order to identify the differences within the fingerprint points and generate an accurate authentication result (Highley, Paragraph [0107]). 


Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Kim, in further view of KIM et al. (U.S. PGPub. 2018/0293370), hereinafter Kim #2. 

	Regarding claim 10, Ross as modified by Kim does not teach the following limitation(s) as taught by Kim #2: The method of claim 1 further comprising determining, if the match density is greater than the threshold, that the object has not been changed.
	(Kim #2, Paragraph [0136], see “when a match score is greater than or equal to a predetermined threshold value, the fingerprint information comparison unit 445 may confirm authentication success”, where “confirm authentication success” is analogous to determining that the object has not been changed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for storing fingerprint information, comprising of determining that the object has not been changed if the match is greater than the threshold, disclosed of Kim #2.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising of determining that the object has not been changed if the match is greater than the threshold. This allows for better security management within the inventive concept by utilizing a match density calculated based on the fingerprints to a threshold, and if the match density is above the threshold, the system can conclude that the object has not been changed at the identified region and properly authenticate the fingerprint (Kim #2, Paragraph [0136]). 

Regarding claim 21, Ross as modified by Kim do not teach the following limitation(s) as taught by Kim #2: The system of claim 12, wherein the processor is further configured to determine, if the match density is greater than the threshold, that the object has not been changed.
	(Kim #2, Paragraph [0136], see “when a match score is greater than or equal to a predetermined threshold value, the fingerprint information comparison unit 445 may confirm authentication success”, where “confirm authentication success” is analogous to determining that the object has not been changed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques for storing fingerprint information, comprising of determining that the object has not been changed if the match is greater than the threshold, disclosed of Kim #2.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising of determining that the object has not been changed if the match is greater than the threshold. This allows for better security management within the inventive concept by utilizing a match density calculated based on the fingerprints to a threshold, and if the match density is above the threshold, the system can conclude that the object has not been changed at the identified region and properly authenticate the fingerprint (Kim #2, Paragraph [0136]). 


Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ross, in view of Kim, in further view of Kim et al. (U.S. PGPub. 2018/0218505), hereinafter Kim #3. 

	Regarding claim 11, Ross as modified by Kim do not teach the following limitation(s) as taught by Kim #3: The method of claim 1, wherein acquiring the test state digital data set further comprising determining that a change in the object has occurred and acquiring, at the second time subsequent to the first time, the digital data set of the object in the test state.
	(Kim #3, Paragraph [0038], see “when the difference between the first tracking fingerprint 118 and the second tracking fingerprint 120 is less than a particular threshold value, the first tracking system 110 may determine that the first tracking fingerprint 118 represents the object with a change to one or more characteristics, and the first tracking fingerprint 118 may be stored. By storing tracking fingerprints that are similar to, but not the same as, the stored tracking fingerprints 116, the first tracking system 110 stores tracking fingerprints that represent the object as one or more characteristics of the object change…the difference between a tracking fingerprint based on the object in the subsequent image and one of the updated tracking fingerprints may be small enough that the first tracking system 110 continues to recognize the object even after further changes to the one or more characteristics”, where a determination is made that a change in the object has occurred after acquiring the fingerprint, and subsequently, acquiring the fingerprint of the object in the test state). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques to improve object tracking using tracking fingerprints, comprising of determining that a change in the object has occurred and acquiring subsequent updated fingerprint data of the object, disclosed of Kim #3.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising of determining that a change in the object has occurred and acquiring subsequent updated fingerprint data of the object. This allows for better security management and efficiency by allowing the tracking system to record any changes in the object with a change to one or more characteristics and if the difference between a tracking fingerprint in the subsequent image is small enough, the tracking system can continue to recognize the object even after further changes to the one or more objects’ characteristics (Kim #3, Paragraph [0038]). 

	Regarding claim 22, Ross as modified by Kim do not teach the following limitation(s) as taught by Kim #3: The system of claim 12, wherein the processor is further configured to:
	determine that a change in the object has occurred and acquire, at the second time subsequent to the first time, the digital data set of the object in the test state.
	(Kim #3, Paragraph [0038], see “when the difference between the first tracking fingerprint 118 and the second tracking fingerprint 120 is less than a particular threshold value, the first tracking system 110 may determine that the first tracking fingerprint 118 represents the object with a change to one or more characteristics, and the first tracking fingerprint 118 may be stored. By storing tracking fingerprints that are similar to, but not the same as, the stored tracking fingerprints 116, the first tracking system 110 stores tracking fingerprints that represent the object as one or more characteristics of the object change…the difference between a tracking fingerprint based on the object in the subsequent image and one of the updated tracking fingerprints may be small enough that the first tracking system 110 continues to recognize the object even after further changes to the one or more characteristics”, where a determination is made that a change in the object has occurred after acquiring the fingerprint, and subsequently, acquiring the fingerprint of the object in the test state). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for identifying and tracking physical objects during transportation, disclosed of Ross, and techniques disclosed of Kim, by implementing techniques to improve object tracking using tracking fingerprints, comprising of determining that a change in the object has occurred and acquiring subsequent updated fingerprint data of the object, disclosed of Kim #3.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for regionalized change detection using digital fingerprints, comprising of determining that a change in the object has occurred and acquiring subsequent updated fingerprint data of the object. This allows for better security management and efficiency by allowing the tracking system to record any changes in the object with a change to one or more characteristics and if the difference between a tracking fingerprint in the subsequent image is small enough, the tracking system can continue to recognize the object even after further changes to the one or more objects’ characteristics (Kim #3, Paragraph [0038]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433